     Case 2:17-cv-02213-MCE-DB Document 24 Filed 07/21/21 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    JAMES RAY BAGLEY, JR.,                            No. No. 2:17-cv-2213 MCE DB P
12                       Petitioner,
13           v.                                         ORDER
14    ROSEMARY NDOH, Warden,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 21, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The Court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY

26   ORDERED:

27          1. The findings and recommendations filed May 21, 2021, are ADOPTED in full;

28          2. The petition for a writ of habeas corpus is DENIED;
                                                       1
     Case 2:17-cv-02213-MCE-DB Document 24 Filed 07/21/21 Page 2 of 2


 1         3. The Court declines to issue the certificate of appealability referenced in 28 U.S.C. §
 2   2253; and
 3         4. The Clerk’s Office shall close this case.
 4         IT IS SO ORDERED.
 5   Dated: July 21, 2021
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
